                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                                     4:17-CR-5-FL

UNITED STATES OF AMERICA,                       )
                                                )
               V.                               )                    ORDER
                                                )
 SANJAY KUMAR,                                  )
                                                )
               Defendant.                       )




       This case comes before the court on defense counsel' s motion (D.E. 462) to withdraw. The

court will hold a hearing on the motion on Wednesday, 26 February 2020, beginning at 2:00 p.m.

in the Sixth Floor Courtroom of the Terry Sanford Federal Building and Courthouse, 310 New

Bern Avenue, Raleigh, NC 27601.

       Counsel of record for defendant and an attorney of record for the government shall be

present in person at the hearing. Defendant shall also be present in person at the hearing. The

Marshals Service is DIRECTED to produce respondent for the hearing.

       SO ORDERED, this 20th day of February 2020.




                                                    J=~
                                                    United States Magistrate Judge
